IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MONIQUE LAFAYE                       NOT FINAL UNTIL TIME EXPIRES TO
CLEMENTS,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-0253
v.

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed August 18, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Thomas M. Jaworski, Judge.

Nancy A. Daniels, Public Defender, and Brenda L. Roman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.